Citation Nr: 0908203	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for the residuals of a 
nasal fracture, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for the scar residuals 
of the service-connected nasal fracture, currently rated as 
30 percent disabling for scars of the nose and scalp, and as 
10 percent disabling for scars of the parietal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded the 
claims for increased ratings for the residuals of a nasal 
fracture  and the scar residuals of the nasal fracture in 
January 2006.  The veteran testified before the Board at a 
hearing that was held at the RO in August 2008.  

The Board notes that one of the issues on appeal was 
certified to the Board as "[e]ntitlement to an increased 
rating for the scar on the bridge of the nose, currently 
rated as 30 percent disabling."  However, the Board finds 
that because the veteran is concerned with the complete scar 
residuals of his service-connected nasal fracture, the issue 
regarding compensation payable for the scar residuals of his 
service-connected disability is more appropriately 
characterized as captioned above.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  In the August 2008 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for headaches and entitlement to an increased 
rating for the residuals of a nasal fracture.

2.  Since November 6, 2000, the scar residuals of the 
service-connected nasal fracture have been manifested by 
scars on the bridge of the nose, right parietal area, and 
skull.  Together, the scars are more than 5 inches in length.  
Each of the scars are hypopigmented, and, together, cover an 
area exceeding 6 square inches.  There is additionally a 3.5 
centimeter by 5 centimeter long section of his skull missing, 
secondary to bone graft.  The resulting depression is 4 
millimeters deep, leaving an obvious depression in his skull.  
The depression is tender to palpation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for headaches 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased rating for the 
residuals of a nasal fracture have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for an increased rating of 50 percent, but 
not higher, for the scar residuals of the service-connected 
nasal fracture have been met since November 6, 2000, when the 
veteran filed his claim for an increased rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7806 (2000 and 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2008).

In May 2001 and April 2006, the veteran submitted VA Forms 9, 
Appeal to Board of Veterans' Appeals, perfecting his appeals 
as to the issues of entitlement to service connection for 
headaches and entitlement to an increased rating for the 
residuals of a nasal fracture, as identified in the March 
2001 and March 2006 statements of the case.  At his August 
2008 hearing before the Board, the veteran stated that he was 
withdrawing the appeals as to the issues of entitlement to 
service connection for headaches and entitlement to an 
increased rating for the residuals of a nasal fracture.  The 
Board finds that the veteran's statement indicating his 
intention to withdraw the appeals as to those issues, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his claims of entitlement to 
service connection for headaches and entitlement to an 
increased rating for the residuals of a nasal fracture, there 
remain no allegation of errors of fact or law for appellate 
consideration concerning these issues.  The Board, therefore, 
has no jurisdiction to review the veteran's claims of 
entitlement to service connection for headaches and 
entitlement to an increased rating for the residuals of a 
nasal fracture and must dismiss the issues.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The regulations for rating disabilities of the skin were 
revised during the pendency of this appeal, effective August 
30, 2002.  67 Fed. Reg. 49590 (July 31, 2002). Where the law 
or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, but 
must apply both criteria to the period after the effective 
date of the regulatory change and determine which is more 
favorable to the claimant. VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The regulations pertaining to rating skin disabilities were 
again revised, effective October 23, 2008.  However, those 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in 
this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The scar residuals affecting the nose itself have been rated 
as 30 percent disabling under DC 7800, which pertains to 
scars on the head, face, or neck.  The scar residuals 
affecting the scalp and skull are included in that 30 percent 
rating.  The scar residuals affecting the parietal area have 
been rated as 10 percent disabling under DC 7804, which 
pertains to superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, DC 7800 (2001 & 2008).  
Given the recharacterization of the issue on appeal, as 
described above, the Board will evaluate entitlement to an 
increased rating for the scars collectively, rather than 
separately, as currently rated.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that DCs 7801 and 7802, 
under both the old and new criteria, are not applicable, as 
the veteran's scars are not the result of a burn, and do not 
exceed an area of 929 centimeters square (144 square inches).  
Furthermore, although the scar on the scalp is deep, it does 
not exceed 39 square centimeters (6 square inches).  38 
C.F.R. § 4.118, DCs 7801, 7802 (2001 & 2008).  Similarly, DC 
7803 is not applicable under either the old or new criteria, 
as the veteran's scars were determined to be stable and 
without ulceration on VA examinations in August 2002, April 
2003, November 2003, and January 2007.  Finally, DC 7805 and 
DC 7801 are not applicable, under the new criteria or the 
old, as the veteran's scars do not affect the limitation of 
motion of any body part.

Prior to August 30, 2002, Diagnostic Code 7800 provided for a 
noncompensable rating for scars on the head that were slight 
in severity.  A 10 percent rating was warranted for scars 
that were moderate, or disfiguring.  A 30 percent rating was 
warranted for severe scars, especially if they were 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles.  Finally, a maximum 50 percent rating was 
warranted for scars that were productive of complete or 
exceptionally repugnant deformity on one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2001).

Under the amended criteria, scarring causing disfigurement of 
the head face or neck is rated with reference to the 
following 8 characteristics of disfigurement:

(1) Scar 5 or more inches (13 or more 
cm.) in length; 
(2) Scar at least one-quarter inch (0.6 
cm.) wide at widest part; 
(3) Surface contour of scar elevated or 
depressed on palpation; 
(4) Scar adherent to underlying tissue; 
(5) Skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. 
cm.); 
(6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
(7) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.); 
(8) Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

The amended criteria provide for a 10 percent rating where 
there is one characteristic of disfigurement.  A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Finally, a 
maximum 80 percent rating is warranted for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).  

Post-service clinical records do not demonstrate complaints 
or treatment for the veteran's head scars.  However, the 
veteran underwent VA examination of his scars in August 2002, 
April 2003, November 2003, and January 2007.

The August 2002 examination focused on the scars affecting 
the scalp and skull.  The examiner noted that in the last 
reconstructive surgery the veteran underwent in an attempt to 
ameliorate the service-connected residuals of his nasal 
fracture.  An incision was made into his scalp, starting at 
the superior portion of the frontal skull on the right side, 
extending a total of 11 centimeters posteriorly across the 
top of the skull to the centerline.  The scars were noted to 
be obvious in appearance, given the veteran's lack of hair.  
There was an area of his skull missing that measured 3.5 
centimeters by 5 centimeters long, secondary to bone graft.  
The resulting depression was 4 millimeters deep, leaving an 
obvious depression in his skull.  The depression was tender 
to palpation.  

The August 2003 examination yielded similar observations, 
with an additional observation that the scar affecting the 
veteran's nose itself measured 2 centimeters in length, 
situated across the veteran's nose.

The November 2003 examination yielded similar observations, 
with an additional observation that the veteran had two small 
scars, each approximately 2 centimeters in length just to the 
midline on the right side of the top of the head.  Also, the 
nasal scar was described as 2.5 centimeters in length, with a 
"slight step off" noted on the bridge of the nose.  Given 
the veteran's male pattern baldness, the scars on the top of 
the head were noted to be very apparent. 

VA examination in January 2007 revealed two hypopigmented 
scars on the right parietal region.  Each scar measured 2 
centimeters in length, and were 0.1 centimeters wide.  
Neither scar was tender to palpation, adherent to underlying 
tissue, or was elevated or depressed.  The scar across the 
veteran's scalp was measured at 8.5 centimeters in length, 
and was 0.1 centimeters wide.  It was hypopigmented but was 
not tender to palpation, adherent to underlying tissue, or 
was elevated or depressed.  There were additional 
hypopigmented scars noted on the right parietal region, 
measuring 1 and 3 centimeters in length, each 0.1 centimeters 
wide.  Neither were tender to palpation, adherent to 
underlying tissue, or were elevated or depressed.  The 
depression in the veteran's skull due to the bone graft was 
described as 3 centimeters by 5 centimeters, and 1 centimeter 
deep.

Based upon the evidence as a whole, the Board finds that the 
scar residuals of the service-connected nasal fracture 
warrant an increased rating of 50 percent.  Together, the 
scars are more than 5 inches in length.  Each of the scars 
are hypopigmented, and, together, cover an area exceeding 6 
square inches.  There is additionally a 3.5 centimeter by 5 
centimeters long section of his skull missing, secondary to 
bone graft.  The resulting depression is 4 millimeters deep, 
leaving an obvious depression in his skull.  Given the extent 
of the veteran's scarring and related deformity, and 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that the criteria for a 50 percent rating, 
but not greater, are met.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, June 2007, 
and June 2008; rating decisions in May 2002, June 2003, 
January 2004, and September 2007; statement of the case in 
September 2004; and a supplemental statement of the case in 
March 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication 
in the January 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied the notice and duty to assist provisions of the 
law.


ORDER

The claim of entitlement to service connection for headaches 
is dismissed.  

The claim of entitlement to an increased rating for the 
residuals of a nasal fracture is dismissed.  

An increased rating of 50 percent is granted for the scar 
residuals of the veteran's service-connected nasal fracture, 
to include the scars of the nose, scalp, and parietal area.
REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus as a result of 
exposure to acoustic trauma in service.  Specifically, he 
asserts that his hearing loss and tinnitus result from noise 
associated with rifle fire and mortar explosions during "War 
Game" training.  His service records reflect that he was 
attached to the Headquarters, 1st Infantry Brigade, and that 
his principal military occupational specialty was rifleman.  
Although the veteran contends that his hearing loss was 
present at the time of his separation from service, his 
service medical records do not demonstrate hearing loss.  On 
examination at separation from service, whisper voice testing 
was normal in both ears.

Post-service medical records reflect that in March 1970, the 
veteran reported a one-year history of intermittent ringing 
in his ears.  On examination in April 1970, he was noted to 
have no obvious difficulty hearing, as he was able to hear 
the normal spoken voice.  In August 1971, the veteran was 
diagnosed with Meniere's disease after complaining of feeling 
dizzy and of hearing loss in his right ear.  He was diagnosed 
with bilateral serous otitis in March 1972.  On examination 
in March 1972, the veteran was noted to be able to hear 
"fairly well."  Records dated in March 1972 also reflect 
that the veteran was noted to have a history of work as a 
welder.  Subsequent records dated to December 2007 show 
continued periodic complaints of dizziness and difficulty 
hearing, as a result of which he was assessed with 
labyrinthitis or Meniere's disease, and hearing loss.  At no 
time, however, did any treating physician relate his hearing 
loss or ringing in the ears to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  In 
this case it appears that the veteran does not have a 
significant post-service history of occupational or 
recreational noise exposure.  However, because the veteran's 
available service records do not necessarily demonstrate that 
his in-service duties involved exposure to acoustic trauma 
consistent with the subsequent development of hearing loss 
and tinnitus, the relationship between his hearing loss and 
tinnitus and his active duty is unclear.  As a VA examiner 
has not yet had the opportunity to review the veteran's 
claims folder and render an opinion as to whether the 
veteran's hearing loss and tinnitus are related to acoustic 
trauma in service, and such a relationship is unclear to the 
Board, the Board finds that a remand for an examination and 
etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of his bilateral 
hearing loss and tinnitus.  The 
examiner should review the claims 
folder and should note that review in 
the report.  The examiner should 
provide an opinion as to whether the 
veteran currently has tinnitus or 
hearing loss.  The examiner should 
opine whether it is at least as likely 
as not (50 percent probability or 
greater) that any tinnitus or hearing 
loss is causally related to his period 
of active service, including exposure 
to hazardous noise during that service, 
or whether an alternative etiology is 
more likely.  The examiner should 
specifically address the veteran's 
report of his tinnitus and hearing loss 
having first manifested during his 
period of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
but relied on the absence of evidence 
in the veteran's service medical 
records to provide a negative opinion).  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


